DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 07/20/2022. Claims 11 and 19-21 are amended. Claims 6 and 16 are cancelled. Claim 22 is new. Claims 1-5, 7-15 and 17-22 are currently pending.
The rejection of claims 19-21 under 35 U.S.C. 112(b) is withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/20/2022, with respect to the rejection(s) of claim(s) 11-13, 17 and 19-21 under 35 U.S.C. 103 as being unpatentable over Hasson in view of Gerrone; claims 14-15 under 35 U.S.C. 103 as being unpatentable over Hasson in view of Gerrone and Hickingbotham; and claim 18 under 35 U.S.C. 103 as being unpatentable over Hasson in view of Gerrone and Bhadri, have been fully considered and are persuasive, in combination with the amendments to the claims, which incorporate previously indicated allowable subject matter into independent claims 11 and 20 (see non-final rejection mailed 04/27/2022 and interview summary mailed 05/11/2022).  Therefore, the rejection has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding base claim 1, see reasons for allowance in non-final rejection mailed 04/27/2022.
	Regarding base claim 11, the closest prior art of record cited fails to teach, suggest or render obvious a first seal assembly and second seal assembly, wherein at least one of the first or second seal assemblies includes a floating seal and a duckbill seal, in combination with the remaining structural features of the claim.
	Regarding base claim 20, the closest prior art of record fails to teach, suggest or render obvious a first disposable seal assembly including a floating seal and a duckbill seal, in combination with the remaining structural features of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 2, 2022